  Case 2:19-cv-01134-JAK-JC Document 55 Filed 05/13/19 Page 1 of 2 Page ID #:1491

                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

 Case No.       LA CV19-01134 JAK (JCx)                                             Date     May 13, 2019
 Title          ISM Industries, Inc. v. Stearns, Conrad and Schmidt, Consulting Engineers, Inc.




 Present: The Honorable                JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                    Andrea Keifer                                                Not Reported
                     Deputy Clerk                                         Court Reporter / Recorder
             Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:
                         Not Present                                               Not Present


 Proceedings:                (IN CHAMBERS) SCHEDULING ORDER SETTING PRETRIAL
                             DEADLINES (DKT. 32)


The Court has reviewed the parties’ April 22, 2019 Joint Report and sets the following deadlines:

         May 27, 2019:                           Deadline to file joint report regarding agreed upon private
                                                 neutral. If the parties are not able to agree, the joint report
                                                 shall include three nominees from each party. A resume and
                                                 hourly rate for each nominee shall be attached to the joint
                                                 report. The Court will select a private neutral from the
                                                 nominees proposed by the parties.

         June 3, 2019:                           Last day to amend or add parties

         January 17, 2020:                       Non-Expert Discovery Cut-Off

         January 31, 2020:                       Last day to participate in a settlement conference/mediation

         February 7, 2020:                       Last day to file notice of settlement / joint report re settlement

         February 7, 2020:                       Initial Expert Disclosures

         February 24, 2020 at 11:30 a.m.:        Post Mediation Status Conference

         February 28, 2020:                      Rebuttal Expert Disclosures

         March 16, 2020:                         Expert Discovery Cut-Off

         March 30, 2020:                         Last day to file All Motions (including discovery motions)

The parties will be invited to submit proposed dates for the final pretrial conference and trial, if necessary,
upon the Court’s final ruling on the motions. The trial estimate will be set at the final pretrial conference.
                                                                                                         Page 1 of 2
  Case 2:19-cv-01134-JAK-JC Document 55 Filed 05/13/19 Page 2 of 2 Page ID #:1492

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV19-01134 JAK (JCx)                                          Date     May 13, 2019
 Title       ISM Industries, Inc. v. Stearns, Conrad and Schmidt, Consulting Engineers, Inc.


The Court grants the parties’ request to participate in a settlement conference with a private neutral. The
parties are ordered to have a representative with authority to make final decisions as to this matter
present at the settlement conference. If a settlement is reached, the parties are ordered to file a notice of
settlement, with a proposed date by which the matter will be dismissed. No appearance will be required
on February 24, 2020, if such notice is filed on or before February 7, 2020. If a notice of settlement is not
filed, counsel shall file a joint report by February 7, 2020, regarding the status of settlement and whether
a second session would be productive. The joint report shall not disclose the substantive contents of any
settlement communications between the parties.


IT IS SO ORDERED.




                                                                                               :

                                                           Initials of Preparer   ak




                                                                                                   Page 2 of 2
